OPINION OF THE COURT
PER CURIAM.
The trial judge erroneously determined that Appellant was not entitled to an award of attorney’s fees under Section 57.105, Florida Statutes (1983). It is clear from a review of the record that no justiciable issues existed as to Appellant, Defendant below. Appellee’s suit initiated against Appellant was sham and frivolous. We reverse and *135remand for a determination of the amount of legal fees to be awarded Appellant for services in the trial court. We deny the motion for legal fees concerning this Appeal.
Reversed and Remanded.